--------------------------------------------------------------------------------

Exhibit 10.5

 
ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES
DEFERRED COMPENSATION PLAN
 
OTHER COMPENSATION DEFERRAL AGREEMENT FORM
 
I, _________________________________ (the “Participant”) and
______________________ (the "Company”) hereby agree as follows:


The Participant hereby irrevocably elects, and the Company agrees, to reduce his
or her compensation other than Base Salary and Annual Bonus ("Other
Compensation") for calendar year ______ by _____% (1% to 35% in whole
percentages only), provided this properly executed Other Compensation Deferral
Agreement Form is returned to the Management Administrator no later than the
December 31st immediately preceding such calendar year.  **  For purposes of
this election, the term "compensation" means compensation as defined for
purposes of the Alpha Natural Resources, LLC and Affiliates 401(k) Retirement
Savings Plan (but including deferrals under this Plan and without regard to the
qualified plan compensation limit (i.e., $245,000 for 2010; and as may be
adjusted for inflation in future years)).
 
This deferral election shall irrevocably apply to the Participant's Other
Compensation in subsequent calendar years unless the Participant properly
completes a new Other Compensation Deferral Agreement Form prior to the
beginning of any such calendar year.
 
**   If this is the calendar year during which the Participant is first eligible
to participate in any account balance plan maintained by the Company or any
Controlled Group Member, the deferral election shall apply for each month in
such calendar year beginning after the date this properly executed Deferral
Agreement Form is returned to the Management Administrator, provided it is
returned no later than thirty (30) days following the date the Participant is
first notified of his or her eligibility to participate in the Plan.
 
Other Compensation Deferrals under this agreement shall be credited to the
Participant's Retirement Account, In-Service Account 1 and/or In-Service Account
2,as designated by the Participant below.  The Participant hereby irrevocably
designates his or her Other Compensation Deferrals to be allocated as follows
(which must total one hundred percent (100%)):


___% to the Retirement Account (0% to 100% in whole percentages only)


___% to In-Service Account 1 (0% to 100% in whole percentages only)

 
 

--------------------------------------------------------------------------------

 

___% to In-Service Account 2 (0% to 100% in whole percentages only)


If a Participant first allocates some or all of the Participant's Other
Compensation Deferrals to In-Service Account 1 and/or In-Service Account 2, the
Participant must complete a Distribution Election Form for In-Service
Distribution Account Balances.


Please note that, to the extent a Participant does not designate Other
Compensation Deferrals among the Retirement Account and In-Service Account, the
Participant shall be deemed to have elected to designate the Other Compensation
Deferrals to the Retirement Account.


This allocation shall irrevocably apply to the Participant's Other Compensation
Deferrals in subsequent calendar years unless the Participant properly completes
a new Other Compensation Deferral Agreement Form prior to the beginning of any
such calendar year; provided that a Participant's allocation to In-Service
Account 1 and/or In-Service Account 2, as applicable, shall no longer apply as
of the end of the calendar year preceding the first calendar year in which the
Participant elects to have the amounts credited to In-Service Account 1 and/or
In-Service Account 2, as applicable, begin to be distributed.  Thereafter, any
amounts allocated to In-Service Account 1 and/or In-Service Account 2, as
applicable, shall be deemed to have been re-allocated to the Retirement Account
unless a Participant properly completes a new Base Salary Deferral Agreement
Form.


This Form shall be subject to the terms and provisions of the Alpha Natural
Resources, Inc. and Subsidiaries Deferred Compensation Plan, as it may be
amended from time to time (the “Plan”).  The Plan is hereby incorporated by
reference.  The Participant understands that as to amounts due him or her under
the Plan pursuant to this election, he or she is a general unsecured creditor of
the Company and that the Plan constitutes a mere promise by the Company to make
benefit payments in the future.


The Plan shall supersede all prior employment agreements, letters of
understanding, contracts and oral representations made by or entered into
between the Company and Participant with respect to the subject matter covered
by the Plan.


 
WITNESS my signature this ____ day of ________, 20___.
 

         
Participant
Receipt acknowledged:
               
Management Administrator of the
   
Alpha Natural Resources, Inc. and Subsidiaries
   
Deferred Compensation Plan
               

Dated

 

--------------------------------------------------------------------------------